Citation Nr: 0214708	
Decision Date: 10/21/02    Archive Date: 10/29/02	

DOCKET NO.  98-15 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral second and 
third hammertoes with syndactylization of the second and 
third toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active service from January to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to service connection for a 
bilateral foot disability.  

The veteran and his brother testified at an RO hearing in 
January 1999, and the veteran provided additional testimony 
at a Travel Board hearing before the undersigned Board Member 
in January 2001.  Following the latter hearing, the case was 
remanded to the RO for additional evidentiary development 
including the conduct of the VA examination with request for 
an opinion, which has been accomplished.  The case is now 
ready for appellate review.

A review of the claims file reveals that in July 2000, the 
veteran submitted a claim for a total disability rating for 
pension purposes.  This matter has not been adjudicated and 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  A bilateral foot disability was not noted in the report 
of medical examination for induction, thereby raising a 
presumption of soundness; however, a service Medical 
Evaluation Board, private medical evidence, VA examinations, 
and the veteran and his brother's own testimony clearly 
reveals that the veteran had a bilateral foot disability, to 
include syndactylization of the second and third toes and 
surgery therefor, prior to service; such is clear and 
unmistakable evidence of a preexisting bilateral foot 
disability that rebuts the presumption of soundness.
3.  The veteran was treated for a bilateral foot disorder 
during service; as the disability increased in severity, it 
raises a presumption of aggravation; however, competent and 
probative evidence clearly and unmistakably shows that, while 
there was a flare-up of foot symptoms during service, the 
veteran's pre-existing underlying bilateral syndactylization 
of the second and third toes with minimal hammertoe deformity 
did not chronically worsen during or as a result of his 
approximately 5 months of active duty.  


CONCLUSION OF LAW

The veteran's bilateral foot disability, to include bilateral 
second and third hammertoes with syndactylization of the 
second and third toes, which clearly and unmistakably pre-
existed service, was not aggravated therein.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO in its 
September 1998 Statement of the Case and February 1999 and 
June 2002 Supplemental Statements of the Case informed the 
veteran of the applicable law and regulations regarding 
service connection claims generally, and with respect to the 
presumptions of soundness and aggravation specifically, and 
informed him of the reasons and bases for the denial of his 
claim.  The RO offered to assist the veteran in collecting 
evidence relevant to his claim, to include through a letter 
mailed to him in May 2001.  Post-service private treatment 
records of the veteran's feet have been collected for review.  
The veteran has been provided a VA examination that includes 
an opinion addressing the central question raised by this 
appeal.  

The Board remanded this case for additional development in 
March 2001.  The RO offered the veteran the opportunity of 
submitting any additional evidence or argument that he might 
have with respect to his claim.  He was specifically asked to 
identify any additional medical treatment for his feet since 
he had separated from service and was advised that statements 
from doctors who had treated him would be useful in 
substantiating his claim.  (See the RO letter sent to the 
veteran in May 2001.)  The veteran was also provided an 
additional VA orthopedic examination with a specific request 
for an opinion regarding his claim of aggravation of a 
preexisting bilateral foot disability during service after 
review of the veteran's claims folder and this was 
accomplished.  The veteran was also afforded a personal 
hearing.  Through the rating decision that is the subject of 
this appeal, statement and supplemental statements of the 
case, various letters sent by the RO and the March 2001Board 
remand, the appellant was kept apprised of what he must show 
to prevail in his claim, and generally informed as to what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

As the RO considered the provisions of VCAA (see supplemental 
statement of the case issued in June 2002), the Board 
concludes that further delay to issue VCAA's implementing 
regulations is not warranted, and the veteran will not be 
prejudiced by the Board's decision to proceed with appellate 
review of the instant case.  Bernard v. Brown, 4 Vet. App. 
384 (1993). 


Facts:  The veteran's December 1972 examination for 
enlistment recorded that the feet were normal.  However, this 
examination did note a skin graft scar on the right thigh.  
In the accompanying report of medical history completed by 
the veteran, in response to specific inquiries, he 
affirmatively indicated that he did not have any "foot 
trouble" prior to service, and that he did not have any 
operations prior to service.  

A June 1973 service medical record shows that the veteran 
complained of right foot pain due to webbed second and third 
digits and, at that time, he reported that foot surgery had 
been performed on two occasions prior to enlistment.  A week 
later, the skin on the web of the veteran's middle toes on 
his left foot was broken without infection and this was 
diagnosed and treated as athlete's foot.  The veteran was 
referred to a naval hospital shortly thereafter for an 
evaluation of his feet and was later provided a Medical 
Evaluation Board (MEB).

The July 1973 MEB noted that the veteran had had bilateral 
foot pain and surgery on both feet to correct bilateral 
syndactyly of the second and third toes prior to service.  
After induction, he began developing persistent pain of these 
toes.  Clinical evaluation of the feet revealed surgical 
intervention for syndactylization of the second and third 
toes with a significantly large web on the right foot and a 
minimal web on the left foot.  There was also some minimal 
hammering of the second and third toes with tenderness on the 
tips of the toes.  X-ray studies were normal.  It was the 
opinion of two service medical doctors that the veteran did 
not meet the minimum standards for enlistment or induction 
and that he was unfit for service.  This board of two 
physicians also concluded that the veteran's bilateral foot 
disability existed prior to enlistment and had not been 
aggravated during service.  

Private hospital records show that, prior to service, the 
veteran underwent surgeries in November 1971 for repair of 
syndactylism of both feet with full-thickness skin graft and, 
in April 1972, for repair of syndactylism of the right foot 
with full skin graft from the right thigh.  As noted above, 
he was on active duty from January to July 1973.  Following 
service in March 1974, he was provided a right foot plantar 
fasciectomy.  A May 1980 X-ray of the left foot revealed a 
minute bony density and the impression was most likely a 
small chip fracture, otherwise the foot was unremarkable.

In January 1998, the veteran was provided a VA examination of 
his feet.  At that time, he reported that he was born with 
webbing between the second and third toes on both feet and 
that for as long as he could recall prior to entering service 
he had developed a sharp pain with walking primarily as well 
as standing in place while in service.  The veteran reported 
having surgery prior to service to release his web toes, but 
that the webbing reoccurred on the right.  Examination of his 
feet revealed webbing between his second and third toes on 
the right foot but not on the left.  There was evidence of 
surgical grafting and tenderness to palpation over the 
plantar aspect of both feet.  He had full range of motion 
with no edema and no joint instability and his gait was 
normal with standing and walking.  There were calluses on 
both great toes.  The impression was bilateral foot pain with 
ongoing symptoms, the etiology of which could include 
neuromas versus plantar inflammatory condition, such as 
plantar fasciitis. 

The veteran and his brother testified at a January 1999 RO 
hearing.  The veteran admitted that his bilateral foot 
problem existed prior to entry on active duty.  However, he 
argued that basic training and other military service had 
aggravated his preexisting foot problems beyond the 
disorder's natural progression.  He testified that before 
surgery in 1971, he had walked funny all of his life but had 
been able to participate in sports.  The veteran stated that 
he wanted to join the Marine Corps and so he had his feet 
evaluated and underwent surgery to make sure he could get in.  
The veteran further testified that his feet bothered him more 
after his discharge and he noted that he saw the same 
physician about his feet after service, and that that 
physician told him that he should have not gone into the 
military.  The veteran's brother confirmed that he had 
undergone surgery prior to service and that the veteran had 
complained of foot problems after his separation from 
service.  

At the January 2001 Travel Board hearing, the veteran 
testified that he had undergone two foot surgeries prior to 
service and that his feet started bothering him within the 
first two months of active duty during basic training.  He 
again asserted, in essence, that his preexisting foot problem 
was aggravated by service.  

Also pursuant to remand, the veteran was provided with an 
orthopedic examination in December 2001.  The physician was 
provided the veteran's claims folder for review.  The 
physician recounted the veteran's history of foot problems 
prior to, during and subsequent to service.  The veteran 
reported having had no real symptoms prior to service but 
that, after service, his feet would ache and burn daily.  The 
veteran also reported that he had been diagnosed with gout 
about five years earlier, for which he had been prescribed 
Indocin.  Examination revealed thickening of both palms and 
on areas of both feet.  In response to questions directed in 
the Board's March 2001 remand, the VA physician observed that 
the veteran had two additional problems, which were not 
related to his syndactylization.  Specifically, the veteran 
had gout and Dupuytren's contracture in both palms and the 
soles of both feet.  The doctor opined that neither of these 
two problems was related to military service.  The physician 
further opined that, with respect to the veteran's 
postoperative syndactylization of the second and third toes 
bilaterally, while it was possible that the veteran had 
increased discomfort during service in boot camp, the 
physician did not believe that this had resulted in a 
permanent increase in disability.  The physician opined that, 
"on an as likely as not basis, these disorders were not 
aggravated by [the veteran's] active military service."  
Additionally, this physician reported that the current pain 
in the veteran's feet was more attributable to his 
Dupuytren's contracture and gout than the pre-existing 
congenital defect of his second and third toes.  This 
physician indicated that discounting gout and Dupuytren's 
contracture, the functional impairment of the veteran's feet 
based solely on the syndactylization of the toes would be 
"mild plus."

Law and Regulation:  Service connection may be granted for a 
disability resulting from personal injury incurred or disease 
contracted in line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance, and enrollment for service.  Clear 
and unmistakable evidence that the disability shown in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

The Court of Appeals for Veterans Claims (Court) has held 
that the presumption of soundness upon entry into service may 
not be rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board notes that a higher court 
has clarified the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be." Harris v. West, 203 F.3d. 1347, 
1351 (Fed. Cir. 2000).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service as such residual 
conditions (scars, fibrosis of the lungs, atrophies following 
disease of the central or peripheral nervous system, healed 
fractures, absent, displaced or resected parts of organs, 
supernumerary parts, congenital malformations, etc.) with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they preexisted 
service.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all of the evidence of record pertaining to 
the manifestations of disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  

The United States Court of Veterans Appeals for Veterans 
Claims (Court) has held that once a veteran's disability 
increases in severity during service, there is a presumption 
of aggravation, unless it can be established by clear and 
unmistakable evidence that the increase was due to the 
natural progress of the disease.  Townsend v. Derwinski, 1 
Vet. App. 408, 409-10 (1991).  However, temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Jensen v. Brown, 4 Vet. App. 304 (1993).  

The Court has also held that medical evidence must support a 
rebuttal of the presumption of soundness, and that the Board 
may not rely on its own unsubstantiated judgment as to 
whether a disability preexisted service.  Crowe v. Brown, 
7 Vet. App. 238, 245-246 (1994).  Likewise, the Board cannot 
rely on its own nonsubstantiated judgment in determining 
whether a preexisting disorder underwent a chronic or 
permanent increase or whether a preexisting disorder was more 
severe after inservice treatment.  Again, a medical opinion 
must be shown to arrive at that conclusion.  Id.  

Analysis:  The veteran's report of a military induction 
examination does not contain any abnormal findings relating 
to a disability of either foot, to include defects of the 
second and third toes, thereby raising a presumption of 
soundness.  38 U.S.C.A. § 1111.  However, there is 
substantial evidence on file that clearly and unmistakably 
reveals that the veteran had bilateral second and third toe 
disability prior to entering active service.  This clear and 
unmistakable evidence consists of service medical records, 
which contain the veteran's own statements of having had 
surgical treatment for a bilateral foot disability prior to 
enlistment and private medical records relating to that pre-
service foot surgery.  The latter medical evidence shows that 
the veteran underwent an operation in November 1971 for 
repair of syndactylism of both feet and additional foot 
surgery in April 1972 for repeat repair of syndactylism of 
the right foot.  Both of these operations occurred prior to 
service.  In addition, during a January 1998 VA foot 
examination, the veteran reported that he was born with 
webbing between the second and third toes of both feet and 
that, for as long as he could recall prior to entering 
service, he had developed sharp pain with walking.  In 
testimony at the RO in January 1999, the veteran admitted 
that his bilateral foot problem existed prior to service and 
that he actually underwent foot surgery specifically with the 
intent of gaining admittance to military service.  He 
essentially confirmed this information at a later hearing 
before the undersigned in January 2001.

The Board finds that the lay and ample medical evidence noted 
above clearly and unmistakably reveals that the veteran had 
disability of the second and third toes of both feet, to 
include webbing between those toes, prior to military service 
and it is not contended otherwise.  This evidence rebuts the 
presumption of soundness.  38 U.S.C.A. § 1111; Harris, supra.

The next question presented and the issue principally argued 
by the veteran in support of his claim is whether his 
preexisting bilateral toe disability was aggravated or 
permanently increased in severity beyond its ordinary 
progress during his period of military service from January 
to July 1973.  As noted above, the Court has held that once a 
veteran's disability increases in severity during service, 
there is a presumption of aggravation (unless it can be 
established by clear and unmistakable evidence that the 
increase was due to the natural progress of the disease).  
Townsend, supra.  

The service medical records reveal that the skin on the web 
of the veteran's middle toes on his left foot was broken 
without infection.  Other than this, the veteran's only 
complaint and the only other relevant abnormal finding was 
pain on use.  The Board notes that temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation during 
service.  Hunt, supra.  Nevertheless, these findings raise a 
presumption of aggravation. Townsend, supra. 

The MEB of two service physicians who examined the veteran 
noted that both feet showed surgical syndactylization of the 
second and third toes of both feet with a large web on the 
right and a minimal on the left with some minimal hammering 
of the second and third toes, along with tenderness on the 
tips of the toes.  X-ray studies were within normal limits.  
This Board of two physicians concluded that the veteran's 
preexisting condition was not aggravated or permanently 
increased in severity during service.  

A January 1998 VA foot examination contained the veteran's 
history of congenital  webbing between the toes on both feet 
and pain with walking prior to service.  It was also noted 
that the veteran had first undergone surgery prior to service 
to release webbed toes on both feet but the webbing 
reoccurred on the right and that such was indicative of the 
veteran's syndactylization deformity.  The clinician further 
observed that, while surgically correctable, the bilateral 
toe deformity was certainly subject to reoccurrence as a 
natural progress of the disease.  The January 1998 
examination of the feet revealed no palpable masses, full 
range of motion with no edema, no joint instability, a normal 
gait with standing and walking, and a normal appearing arch.  

Upon the most recent VA orthopedic examination in December 
2001, the veteran reported that he had worked following 
service at the Ford Motor Company in an assembly line and for 
United States Steel.  This examination resulted in new 
diagnoses of gout and Dupuytren's contracture, which the VA 
physician specifically disassociated from any incident or 
injury of service.  There was also thickening of the skin of 
both palms and in areas of both feet.  Upon completing the 
examination and review of the veteran's claims folder, this 
physician concluded that while it was possible that the 
veteran had some increased discomfort during service with 
boot camp and marching and running, there would be no reason 
to find that this would become chronic as related to military 
service.  The physician further opined that, on an as likely 
as not basis, the veteran's preexisting foot disorder was not 
aggravated by his active military service.  The clinician 
added that the veteran's current functional impairment of 
both feet was significantly more attributable to recent 
findings of gout and Dupuytren's contracture than to the 
syndactylization deformity of the toes of both feet and that 
the amount of impairment attributable to the preexisting 
defect of the toes was "mild plus."  

The evidence on file clearly and unmistakably demonstrates 
that the veteran's preexisting syndactylization of the second 
and third toes of both feet did not undergo any permanent 
increase in disability as a result of the veteran's 
approximately five months of active duty.  This conclusion is 
supported by the results of a two physician in-service 
medical evaluation board and an opinion from a VA orthopedic 
physician in December 2001, who reviewed the relevant medical 
evidence in the claims file, obtained a medical history and 
examined the veteran's feet.  There is no competent opinion 
of record that supports the veteran's claim.  Under these 
circumstances, the Board finds that the overwhelming 
preponderance of the competent evidence goes against the 
veteran's claim that his preexisting bilateral foot 
disability was aggravated during service.

While the veteran has argued his belief that his preexisting 
condition underwent a permanent increase in severity as a 
result of service, and while he is certainly competent to 
report his symptoms, he is not shown to have the requisite 
medical expertise to provide a competent opinion on medical 
questions, such as whether there was a permanent increase in 
his underlying preexisting bilateral foot disability beyond 
its natural progress during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

There are two final matters that require discussion.  A 
hammertoe deformity has not been confirmed by post-service 
medical evidence, to include the VA examinations performed in 
January 1998 and December 2001.  In any event, while the 
service physicians found that the veteran had some minimal 
hammering (or hammertoe deformity) of the second and third 
toes, it is apparent from this report that the veteran's 
entire bilateral toe disability preexisting service and was 
not aggravated therein.   

The Board also notes that, following service, a May 1980 
X-ray examination of the left foot revealed a minute bone 
density, which resulted in an impression of a likely small 
chip fracture.  There is no medical evidence to suggest that 
this finding, first made many years after service, is related 
to any incident or injury of service.  In this regard, it is 
pertinent to note that in-service X-rays of the feet were 
negative for a fracture.

As the preponderance of the evidence is against the claim of 
service connection for bilateral second and third 
syndactylization with hammertoe deformity, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral second and third 
syndactylization with hammertoe deformity is denied.  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

